EXHIBIT 10.46
EMPLOYMENT AGREEMENT FOR JONATHAN P. RICH,
AMENDMENT NO. 1
               This Amendment No. 1 to the Employment Agreement for JONATHAN P.
RICH (“Amendment No. 1”) is made, effective as of February 23, 2009, by and
among WELLCARE HEALTH PLANS, INC., a Delaware corporation (“WellCare”),
COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the
“Corporation”), and JONATHAN P. RICH, an individual (“Executive”), with respect
to the following facts and circumstances:
RECITALS
          WHEREAS, Executive, WellCare and the Corporation previously entered
into an Employment Agreement on July 3, 2008, (the “Employment Agreement”); and
          WHEREAS, Executive, WellCare and the Corporation desire to further
amend the Employment Agreement regarding the payment of an expense allowance.
Agreement:
          NOW, THEREFORE, in consideration of the agreements contained herein
and of such other good and valuable consideration, the sufficiency of which
Executive acknowledges, WellCare, the Corporation and Executive, intending to be
legally bound, agree as follows:
               1. The last sentence of Section 1.4 of the Employment Agreement
is hereby amended to read as follows:
Commencing on February 1, 2009 and continuing during the Term, Executive shall
receive an allowance of $1,800 per month for expenses incurred in connection
with travel between Ridgefield, Connecticut and Tampa, Florida (the “Travel
Allowance”). The Travel Allowance shall be reviewed by Compensation Committee no
less frequently than every six months and may be increased or decreased from its
then-existing level at the discretion of Compensation Committee.
               2. The provisions of this Amendment No. 1 may be amended and
waived only with the prior written consent of the parties hereto. This Amendment
No. 1 may be executed and delivered in one or more counterparts, each of which
shall be deemed an original and together shall constitute one and the same
instrument.
               3. Except as set forth in this Amendment No. 1, the Employment
Agreement shall remain unchanged and shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment No. 1 on the date first written above.

                  WELLCARE    
 
                WELLCARE HEALTH PLANS, INC.    
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser         Title: President & CEO    
 
                CORPORATION    
 
                COMPREHENSIVE HEALTH MANAGEMENT, INC.    
 
           
 
  By:   /s/ Heath Schiesser    
 
                Name: Heath Schiesser         Title: President & CEO:    
 
                EXECUTIVE    
 
                /s/ Jonathan P. Rich                   JONATHAN P. RICH    

 2

 